DETAILED ACTION
Allowable Subject Matter
Claims 2-21 are allowed.

The following is an examiner’s statement of reasons for allowance: In regard to the potential double patenting issues to USPN 8,571,617, USPN 9,060,721 and USPN 10,368,787, the filed terminal disclaimer has been approved on 05/16/2022. In regard to related arts, Boggett et al. (USPN 6,173,197 – applicant cited) teaches an optical laser Doppler monitor (Figs. 1-3) comprises a processor (elements 3-6, Figs. 1 and 3) to receive intensity data of a tissue site from the monitor (Figs. 1-3), a bandpass filter to filter the data and produce a first output  (output of filter 3, Fig. 1), a lowpass filter to filter the data and produce a second output (output of filter 4, Fig. 1), and the processor compares the first and second outputs to determine an indication of fluid flow in the region (ratio, Col 5 lines 9-40; HP and LP, Col 7 line 18 – Col 9 line 30). Chen et al. (USPN 6,549,801) teaches a system for phase-resolved optical coherence tomography and optical doppler tomography for imaging fluid flow in tissue (Fig. 1; Col 4 lines 29-57) comprises a processor to receive OCT/ ODT data from the system (element 26 with modules 38 and 40, Fig. 1), bandpass filtering the OCT/ ODT data (element 38, Fig. 1) and analyze the filtered result to image in vivo blood flow (measured interference fringes/ fringe frequency, Figs. 1-3; fringe signal, Fig. 4). Lambert et al. (USPGPUB 2004/0260183) teaches an OCT system (Fig. 4 and 5A-5B) comprises a processor (element 10/ 110/ 212, Figs. 3-5B), a first bandpass filter (element 256, Fig. 5B), a second bandpass filter (element 258, Fig. 5B), and the processor calculates a ratio of the outputs from the first and second bandpass filters to map carotenoid levels across the retina ([0061]). However, the prior art of record does not teach or suggest “a processor configured to: receive, from an optical coherence tomography apparatus, an intensity data measurement for a region of tissue; pass the intensity data measurement through a first frequency band filter having a first bandwidth to produce a first output; pass the intensity data measurement through a second frequency band filter having a second bandwidth that is wider than the first bandwidth to produce a second output; and determine an indication of fluid flow in the region of tissue by comparing the first output and the second output”; and “a processor configured to: receive, from an optical coherence tomography apparatus, an intensity data measurement for a region of tissue; pass the intensity data measurement through a first filter to produce a first output; pass the intensity data measurement through a second filter to produce a second output; and analyze fringe frequency data of the first output and the second output to determine an indication of fluid flow in the region of tissue”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791